Exhibit 10.42

AMENDMENT TO EMPLOYMENT AGREEMENT

Reference is made to the 1996 employment agreement by and between CVS
Corporation, a Delaware corporation (together with its successors and assigns,
the “Company”) and Larry Merlo (the “Executive”) (such binding employment
agreement, as previously amended, being herein referred to as the “Employment
Agreement”).  Pursuant to Section 22 of the Employment Agreement, the Company
and the Executive hereby amend the Employment Agreement as follows, effective
immediately.

1.                                       Section 3 is hereby amended to read in
its entirety as it did before that certain “Amendment to Employment Agreement
for Larry Merlo” dated effective as of January 1, 1999, which had made certain
changes to the Executive’s duties and responsibilities.

2.                                       Section 4 is amended by changing
“Compensation Committee” to “Management Planning and Development Committee”.

3.                                       Section 7(b) is amended to read as
follows:

“(b)         Deferral of Compensation.  The Executive may elect to defer
receipt, pursuant to written deferral arrangements (the “Deferral Election
Forms”) under and subject to the terms of the CVS Corporation Deferred
Compensation Plan, the CVS Corporation Deferred Stock Compensation Plan or any
successor or replacement plan or plans, of all or a specified portion of (i) his
annual Base Salary and annual incentive compensation under Section 4 and
Section 5 and (ii) long term incentive compensation under Section 6; provided,
however, that such deferrals shall not reduce Executive’s total cash
compensation in any calendar year below the sum of (A) the FICA maximum taxable
wage base plus (B) the amount needed, on an after-tax basis, to enable Executive
to pay the 1.45% Medicare tax imposed on his wages in excess of such FICA
maximum taxable wage base.

In accordance with such Deferral Election Forms, the Company shall credit to a
bookkeeping account (the “Deferred Compensation Account”) maintained for
Executive on the respective payment date or dates, amounts equal to the
compensation subject to deferral, such credits to be denominated in cash if the
compensation would have been paid in cash but for the deferral or in shares if
the compensation would have been paid in shares but for the deferral.

Except as otherwise provided under Section 10, in the event of Executive’s
termination of employment with the Company or as otherwise determined by the
Committee in the event of an unforeseeable emergency on the part of Executive,
upon such date(s) or event(s) set forth in the Deferral Election Forms
(including forms filed after deferral but before settlement in which Executive
may elect to

1


--------------------------------------------------------------------------------


further defer settlement), the Company shall promptly pay to Executive cash
equal to the value of the assets then credited to Executive’s deferral accounts,
less applicable withholding taxes and such distribution shall be deemed to fully
settle such accounts.  The Company and Executive agree that compensation
deferred pursuant to this Section 7(b) shall be fully vested and nonforfeitable;
however, Executive acknowledges that his rights to the deferred compensation
provided for in this Section 7(b) shall be no greater than those of a general
unsecured creditor of the Company, and that such rights may not be pledged,
collateralized, encumbered, hypothecated, or liable for or subject to any lien,
obligation, or liability of Executive, or be assignable or transferable by
Executive, otherwise than by will or the laws of descent and distribution,
provided that Executive may designate one or more beneficiaries to receive any
payment of such amounts in the event of his death.”

4.                                       Section 8(b) is amended by changing the
first sentence to read as follows:

“The Executive shall be entitled to a pro rata annual incentive award for the
year in which the Commencement Date occurs based on the most recently
established target annual incentive bonus amount, payable in a cash lump sum not
later than 15 days after the Commencement Date.”

5.                                       Section 10(a) is amended by changing
subparagraph (ii) to read as follows:

“(ii)         pro rata annual incentive award for the year in which Executive’s
death occurs based on the most recently established target annual incentive
bonus amount for Executive, which shall be payable in a cash lump sum promptly
(but in no event later than 15 days or by such later date as is required to
comply with Section 22) after his death;”

6.                                       Section 10(c) is amended by changing
subparagraph (iii) to read as follows:

“(iii)        pro rata annual incentive award for the year in which Executive’s
termination occurs based on the most recently established target annual
incentive bonus amount for Executive, payable in a cash lump sum promptly (but
in no event later than 15 days or by such later date as is required to comply
with Section 22) following termination;”

7.                                       Section 10(c) is further amended by
changing subparagraph (iv) to read as follows:

“(iv)        an amount equal to the most recently established target annual
incentive bonus amount for Executive multiplied by two, payable in equal monthly
payments over the Severance Period;”

2


--------------------------------------------------------------------------------


 

8.                                       Section 10(d) is amended by adding the
following text at the end of the first sentence:

“, and further provided that if the Company makes such an election, the
Company’s obligation to pay the Executive his monthly Base Salary and the
Executive’s obligation not to engage in competition with the Company or any
Subsidiary shall terminate upon the occurrence of a Change in Control.”

9.                                       Section 10(e) is amended by changing
subparagraph (iii) to read as follows:

“(iii)        pro rata annual incentive award for the year in which Executive’s
termination occurs based on the most recently established target annual
incentive bonus amount for Executive, payable in a cash lump sum promptly (but
in no event later than 15 days or by such later date as is required to comply
with Section 22) following the Executive’s termination of employment;”

10.                                 Section 10(e) is further amended by changing
subparagraph (iv) to read as follows:

“(iv)        an amount equal to the target annual incentive award based on the
most recently established target annual incentive award for Executive multiplied
by three, payable in a cash lump sum promptly (but in no event later than 15
days) following the Executive’s termination of employment;”

11.                                 Section 10(f) is amended by changing
subparagraph (v) to read as follows:

“(v)         continued vesting of all outstanding stock options and the right to
exercise such stock options (including, for the avoidance of doubt, after the
Executive’s death by any person to whom the award passes by will or the laws of
descent and distribution following the Executive’s death) for a period of one
year following the later of the date the options are fully vested or the
Executive’s termination of employment or for the remainder of the exercise
period, if less (other than awards under the Company’s Partnership Equity
Program, which shall be governed by the terms of such awards);  provided,
however, that options granted pursuant to the Company’s 1987 Stock Option Plan
shall in no event be exercisable after three years following termination of
employment;”

12.                                 Section 10 is further clarified by adding a
new Section 10(k) as follows:

“(k)         For the avoidance of doubt, the provisions of this Agreement,
insofar as they pertain to any stock option awarded to Executive, apply and
shall be deemed to govern notwithstanding any contrary term in any agreement
awarding such stock option to Executive.”

3


--------------------------------------------------------------------------------


 

13.                                 Section 12(a) is amended by deleting the
sentence that begins “A “Competitor” shall mean . . .” and replacing it with the
following:

“A “Competitor” shall mean any corporation or other entity (and its parents,
subsidiaries and affiliates) doing business in a geographical area in which the
Company is doing or has imminent plans to do business, and which is engaged in
the operation of (a) a retail business which includes or has imminent plans to
include a pharmacy (i.e., the sale of prescription drugs) as an offering or
component of its business, including, without limitation, chain drug store
companies such as Walgreen Co. or Rite Aid Corporation, mass merchants such as
Wal-Mart Stores, Inc. or Target Corp., and food/drug combinations such as The
Kroger Co. or Supervalu Inc.; and/or (b) a business which includes or has
imminent plans to include mail order prescription, specialty pharmacy and/or
pharmacy benefits management as an offering or component of its business; and/or
(c) a business which includes or has imminent plans to include offering,
marketing or the sale of basic acute health care services at retail or other
business locations, similar to the services provided by MinuteClinic, Inc.  (and
excluding hospitals, private physicians’ offices, or other businesses dedicated
to the direct provision of health care services); and/or (d) any other business
in which the Company is or has imminent plans to be engaged (whether directly or
indirectly, including through any joint venture) at the time of Executive’s
termination.

14.                                 Section 12(a) is further amended by adding
the following sentence to the end of Section 12(a):

The parties agree that the purpose of this provision is to protect the Company’s
confidential information, trade secrets and/or business relationships, and that
it shall only be enforceable for such purpose.

15.                                 Section 13 is amended by changing the first
sentence to read as follows:

                                                                “During the
period beginning with the Effective Date and ending at the end of the
Restriction Period, as defined in Section 12(b), the Executive shall not induce
employees of the Company or any Subsidiary to terminate their employment, nor
shall the Executive solicit or encourage any of the Company’s or any
Subsidiary’s non-retail customers, or any corporation or other entity in a joint
venture relationship (directly or indirectly) with the Company or any
Subsidiary, to terminate or diminish their relationship with the Company or any
Subsidiary or to violate any agreement with any of them.”

16.                                 Section 22 is amended by adding to the end
the following:

                                                                “The Executive
and Company agree that it is the intent of the parties that this Agreement not
violate any applicable provision of, or result in any additional tax or penalty
under, Section 409A of the Internal Revenue Code of 1986, as amended, and that
to the extent any provisions of this Agreement do not comply

4


--------------------------------------------------------------------------------


                                                with such Section 409A the
parties will make such changes as are mutually agreed upon in order to comply
with Section 409A.”

17.                                 The parties hereto acknowledge, confirm and
agree that, except as set forth above, the provisions of the Employment
Agreement have been, are and shall remain in full force and effect and binding
on the parties in accordance with their terms.

IN WITNESS WHEREOF, CVS Corporation has caused this instrument of amendment to
be executed by its duly authorized officer, and the Executive has hereunto put
his hand, this      day of             , 2006.

CVS CORPORATION

 

 

 

 

By:

 

 

 

V. Michael Ferdinandi

 

 

Senior Vice President, Human Resources and

 

 

Corporate Communications

 

 

 

 

 

 

 

Larry Merlo

 

 

 

 

 

 

5


--------------------------------------------------------------------------------